695 S.E.2d 761 (2010)
Heriberto LLITERAS
v.
Donnie HARRISON, Sheriff Wake County Jail.
No. 162P10.
Supreme Court of North Carolina.
April 14, 2010.
Heriberto Lliteras, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for Donnie Harrison.

ORDER
Upon consideration of the application filed by Petitioner on the 13th of April 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 14th of April 2010."